

115 HR 6941 IH: Agent Orange Exposure Fairness Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6941IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Crist (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo extend the authority of the Secretary of Veterans Affairs regarding presumptions of service connection for diseases associated with exposure to herbicide agents, and for other purposes. 
1.Short titleThis Act may be cited as the Agent Orange Exposure Fairness Act. 2.Extension of authority of Secretary of Veterans Affairs regarding presumptions of service connection for diseases associated with exposure to herbicide agents (a)In generalSection 1116(e) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2025. 
(b)Treatment of reports received during expired periodEach report described in section 1116(c)(1)(A) of such title that was received by the Secretary of Veterans Affairs during the period beginning on September 30, 2015, and ending on the date of the enactment of this Act shall be treated, for purposes of such section, as if it were received by the Secretary on the date of the enactment of this Act.  